Case 1:15-cv-02222-JFK Document 13

 

 

   

 

USDC SDNY
ff DOCUMENT
i mm ery sya Ee. mr eS rz
. ELECTRONICALLY FILE ED),
UNITED STATES DISTRICT COURT DOC 4: i
SOUTHERN DISTRICT OF NEW YORK i NATE FT
TT ee SS eee ee x E - Mai a "
UNITED STATES OF AMERICA, : ,
_acainst- No. 11 Cr. 912 (JFK)
g No. 15 Civ. 2222 (JFK)
TYRIEK SKYFIELD, ORDER
Defendant. :
ee ee en i is ee xX

JOHN F. KEENAN, United States District Judge:

On June 3, 2020, the Court directed the Government to file
a letter regarding whether the stay of proceedings in this
habeas action should be lifted. On June 9, 2020, Defendant
Tyriek Skyfield filed a supplemental memorandum of law in
support of his motion to vacate his sentence pursuant to 28
U.S.C. § 2255. The Government subsequently filed a letter
requesting that the stay be continued until the Second Circuit
has ruled on two pending cases that involve the same question
raised by Skyfield’s petition, namely, whether an attempted
Hobbs Act robbery constitutes a crime of violence. See United
States v. McCoy, No. 17-3515 (argued Oct. 23, 2019); United

States v. Collymore, No. 19-0596 (argued June 1, 2020).

 

Because McCoy and Collymore involve the same question of
law as the present case, principles of judicial economy strongly
favor continuing the stay of this action pending the Second

Circuit’s resolution of the issue. See, e.g., Wang v. United

 

States, No. 13 Civ. 3524 (DLI), 2015 WL 1966465, at *2 (E.D.N.Y.
Case 1:15-cv-02222-JFK Document 13 Filed 06/11/20 Page 2 of 2

Apr. 30, 2015); see also Louis Vuitton Malletier S.A. v. LY USA,
Inc., 676 F.3d 83, 96 (2d Cir. 2012) (“[Tihe power to stay
proceedings is incidental to the power inherent in every court
to control the disposition of the causes on its docket with
economy of time and effort for itself, for counsel, and for
litigants.”) (quotation marks omitted).

Accordingly, the Government’s request to continue the stay

in this case pending resolution of United States v. McCoy, No.

 

17-3515, and United States v. Collymore, No. 19-0596, is
GRANTED. The parties are directed to notify the Court promptly
upon resolution of the above cases or, if neither case has been
decided, to file a joint status update by no later than
September 14, 2020.

SO ORDERED.

Dated: New York, New York
June 11, 2020

 

 

John F.’ Keenan
United States District Judge
